DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to RCE received on 10/12/2021.
Claims 1 – 8 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luetzow (6,586,929) in view of Kim (9,523,744) and further in view of Holm et al. (9,933,496).
As to claim 1, Luetzow discloses a magnetic position sensor including a pair of magnets disposed adjacent one another (12, 14; Fig. 1 – 3; Col. 4, lines 3 - 65) and defining a gap therebetween (Fig. 1 – 3; Col. 4, lines 3 - 65) and the sensor housing (26) being movable along an axis passing 

    PNG
    media_image1.png
    377
    369
    media_image1.png
    Greyscale

 Luetzow fails to disclose that first, second, and third magnetic sensors disposed within a housing, arranged in a single plane, and oriented orthogonally with respect to one another along X, Z, and Y axes of a Cartesian coordinate system, respectively.
Kim discloses a sensing apparatus and sensing device to identify a relative position of a body wherein the magnetic sensor is a first magnetic sensor (11-2, Fig. 3a-b), the system further comprising a second magnetic sensor (12-1) and a third magnetic sensor (11-3), wherein the first (11-2), second (12-1), and third magnetic sensors (11-3) are oriented orthogonally 

    PNG
    media_image2.png
    836
    742
    media_image2.png
    Greyscale

  Kim fails to explicitly disclose that the first, second, and third magnetic sensors disposed within a housing, arranged in a single plane.  Holm et al. (hereinafter Holm) discloses a magnetic field sensor with multiple axis sense capability wherein the first (56), second (58), and third (60) magnetic sensors disposed within a housing, arranged in a single plane (Note Fig. 2, Col. 4, lines 30 - 35).

    PNG
    media_image3.png
    283
    397
    media_image3.png
    Greyscale


 Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of Luetzow in view of the teachings of Wiiliams and further in view of the teachings of Holm such that first, second, and third magnetic sensors disposed within a housing, arranged in a single plane, and oriented orthogonally with respect to one 
As to claim 2, Luetzow discloses that the each of the magnets (12, 14) has a north pole and a south pole, and wherein the magnets are oriented with the north poles of the magnets face one another (Fig. 1 - 3; Col. 4, lines 12 - 65).
3.    As to claim 3, Luetzow discloses that each of the magnets (12, 14) has a north pole and a south pole, and wherein the magnets are oriented with the south poles of the magnets facing one another (Fig. 1 - 3; Col. 4, lines 12 - 65).
4.    As to claim 4, Luetzow discloses that the magnets (12, 14) are mounted to a stationary structure (24) (Fig. 1).

Claims 5 - 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luetzow (6,586,929) in view of Kim (9,523,744) and further in view of Holm et al. (9,933,496) as applied to claims 1 - 4 above, and further in view of Finn et al. (5,831,227).

As to claim 5, Luetzow, Kim and Holm fails to disclose that the stationary structure is a wall of an elevator shaft. Finn et al. (hereinafter Finn) discloses a linear positioning system wherein the stationary structure is a wall of an elevator shaft (36) (Fig. 2; Col. 2, lines 20 - 50).

    PNG
    media_image4.png
    720
    588
    media_image4.png
    Greyscale

Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of Luetzow in view of the 
As to claim 6, Luetzow, Kim and Holm fails to disclose that the magnetic sensor is connected to a mobile structure. Finn teaches a linear positioning system (Abstract) wherein the magnetic sensor (30) is connected to a mobile structure (12) (Fig. 2; Col. 2, lines 51 -60; the sensor 30 "is disposed on the elevator car," i.e., a mobile structure). Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of Luetzow in view of the teachings of Kim and Holm and further in view of the teachings of Finn to monitor the position of an elevator in a shaft providing accurate information regarding the position of the elevator relative to desired positions, such as openings for floors.
As to claim 7, Luetzow, Kim and Holm fails to disclose that the mobile structure is an elevator car. Finn teaches a linear positioning system (Abstract) wherein the mobile structure (Fig. 2; Col. 2, lines 51 -60; the 
As to claim 8, Luetzow, Kim and Holm fails to disclose that the housing mounted on an arm connected to the mobile structure. Finn teaches a linear positioning system wherein the magnetic sensor (30) is disposed within a housing mounted on an arm connected to the mobile structure (12) (Fig. 2; Fig. 2 shows the sensor 30 is in a housing of an arm extending from the mobile structure, i.e., the elevator).  Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of Luetzow in view of the teachings of Kim and Holm and further in view of the teachings of Finn wherein the mobile structure is an elevator car and magnetic sensor is connected to the elevator car would to .

Response to Arguments
Applicant's arguments filed on 10/12/2021 have been fully considered but they are not persuasive. Applicant’s argument that “Applicant respectfully submits that the Examiner’s assertions with regard to the Holm reference are incorrect. Specifically, Fig. 2 of Holm (reproduced below for convenient reference) is a simplified block diagram representing the field sensor package of Holm.  See Column, lines 48-49 of Holm, which states “FIG. 2 shows a simplified block diagram of a magnetic field sensor package.” As understood by any person of ordinary skill in the art, block diagrams of electrical devices merely illustrate connections between electrical components using lines and boxes and do not convey the actual, physical locations positions, or orientations of such components. The block diagram in Fig. 2 of Holm does not in any way indicate that the magnetic sensors 56, 58, 60 should or could be arranged in a single plane, nor does the appurtenant text in the specification of Holm disclose of suggest such an arrangement. Thus, there is no support for the Examiner’s assertion that .
Examiner respectfully notes that Holm et al. clearly discloses that the first, second, and third magnetic sensors disposed within a housing, arranged in a single plane, and oriented orthogonally with respect to one another along X, Z, and Y axes of a Cartesian coordinate system.  Please note in Holm et al. (9,933,496) col. 16, lines 25 – 36, discloses that “a magnetic sensor wafer is built, i.e., fabricated, to produce a plurality of sensor bridges (e.g., X-axis Wheatstone bridge 102 of FIG. 5, Y-axis Wheatstone bridge 198 of FIG. 7, and Z-axis Wheatstone bridge 282 of FIG. 9).  Each of the sensors bridges are thus fabricated to include four sensor legs, with each sensor leg having one or more magnetoresistive sense elements, e.g., MTJ's. Furthermore, the magnetoresistive sense elements can be fabricated so that the magnetoresistive sense elements are formed in a common plane (i.e., they are arranged in-plane) relative to one another within a dielectric material with suitable electrically conductive interconnections.”.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REENA AURORA whose telephone number is (571)272-2263.  The examiner can normally be reached on M-F: 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REENA AURORA/         Primary Examiner, Art Unit 2858